Exhibit 10.33.1

FIRST AMENDMENT

TO

NATIONAL CINEMEDIA, INC.

2008 PERFORMANCE BONUS PLAN

NATIONAL CINEMEDIA, INC., a Delaware corporation (the “Company”) sponsors the
National CineMedia, Inc. 2008 Performance Bonus Plan (the “Plan”). This First
Amendment to the Plan is made effective as of January 1, 2009 (“Effective
Date”).

RECITALS

A. Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
requires a nonqualified deferred compensation plan to meet specified design and
operational requirements. Bonus awards made under the Plan may be considered to
provide a form of nonqualified deferred compensation.

B. The Company hereby amends the Plan to comply with a regulatory exception from
the requirements of Section 409A for short-term deferrals, or if necessary, to
comply with the requirements of Section 409A of the Code and the final Treasury
Regulations thereunder.

AMENDMENT

1. A new paragraph, Section 409A, is hereby added immediately following the
Eligibility paragraph, to read in its entirety as follows:

Section 409A

(a) Delay in Payment. Notwithstanding anything contained in this Plan or a bonus
award to the contrary, if the Eligible Employee is deemed by the Company at the
time of the Eligible Employee’s “separation from service” with the Company and
its related entities to be a “specified employee,” any “nonqualified deferred
compensation” to which the Eligible Employee is entitled under the Plan in
connection with his or her separation from service after taking into account all
applicable exceptions from Section 409A, shall not be paid until the date that
is the first business day following the six month period after the Eligible
Employee’s separation from service (or if earlier, his or her death). Such delay
in payment shall only be effected with respect to each separate payment to the
extent required to avoid adverse tax treatment to the Eligible Employee under
Section 409A of the Code. Any bonus award which would have otherwise been paid
during the delay period in the absence of this provision shall be paid to the
Eligible Employee (or his or her beneficiary or estate) in a lump sum payment on
the first business day following the expiration of the delay period.

(b) Key Definitions. For purposes of this Plan, the terms “separation from
service,” “specified employee” and “nonqualified deferred compensation” shall
have the meanings ascribed to the terms pursuant to Section 409A and other
applicable guidance.



--------------------------------------------------------------------------------

(c) Amendments. Notwithstanding anything in the Plan to the contrary, this Plan
and bonus awards granted under this Plan are intended to be eligible for certain
regulatory exceptions to the limitations of, or to comply with, the requirements
of Section 409A of the Code. The Compensation Committee of the Board of
Directors of the Company, in the exercise of its sole discretion and without the
consent of the Eligible Employee, may amend or modify the terms of an award in
any manner and delay the payment of any amounts payable pursuant to an award to
the minimum extent necessary to reasonably comply with the requirements of
Section 409A of the Code, provided that the Company shall not be required to
assume any increased economic burden. No action taken by the Compensation
Committee with respect to the requirements of Section 409A of the Code shall be
deemed to adversely affect an Eligible Employee’s rights with respect to a bonus
award or to require the consent of such Eligible Employee. The Compensation
Committee reserves the right to make additional changes to the Plan and bonus
awards from time to time to the extent it deems necessary with respect to
Section 409A of the Code.

This First Amendment has been executed on the date set forth below, to be
effective as of the Effective Date set forth above.

 

NATIONAL CINEMEDIA, INC.

The Company

By:   /s/ Kurt C. Hall   National CineMedia, Inc., as Managing Member Kurt C.
Hall, President and Chief Executive Officer Date: February 23, 2009

 

2